Citation Nr: 0837086	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  04-40 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for chloracne, to include 
as secondary to exposure to herbicide agents. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel





INTRODUCTION

The veteran had active service from March 1968 to October 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in March 2004 by the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Seattle, Washington.   

This matter was previously before the Board in February 2007.  
At that time, the appeal was remanded.  The appeal has been 
returned for appellate review.


FINDING OF FACT

The competent evidence fails to demonstrate that the 
veteran's chloracne is related to his active military service 
or any exposure herbicides while in service.


CONCLUSION OF LAW

Chloracne was not incurred in or aggravated by service, nor 
may in-service incurrence be presumed.  38 U.S.C.A. §§ 1110, 
1111, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board wishes to make it clear that it has reviewed all 
the evidence in the veteran's claims file, which includes his 
contentions, as well as VA and private treatment records and 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim, and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim. See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

Diseases which are associated with exposure to certain 
herbicide agents, including chloracne, will be considered to 
have been incurred in service under the circumstances 
outlined in that section even though there is no evidence of 
such disease during the period of service.  See 38 C.F.R. §§ 
3.307(a)(6)(ii); 3.307(d), 3.309(e) (2007).  Moreover, an 
appellant who does not meet the statutory criteria for 
presumptive service connection based on herbicide exposure is 
not precluded from establishing service connection with proof 
of actual direct causation.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

The law also provides that service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).   

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran, who has been diagnosed with a probable 
chloracne, contends that his skin disorder developed as a 
result of his exposure to Agent Orange during service in 
Vietnam.  Any veteran who, during active service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed 
to have been exposed to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).  The veteran in this case served on active 
duty from March 1968 to October 1969, which included service 
in Vietnam from September 1968 to October 1969, during which 
time he served as a door gunner on assault helicopters and 
for which he was awarded the Vietnam Combat Medal.  Thus, he 
will be afforded the presumption of exposure to Agent Orange. 

Significantly, however, in order to establish service 
connection for chloracne by presumption based on herbicide 
exposure, the condition shall have to become manifest to a 
degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  See 38 C.F.R. 
§ 3.307(a)(6)(ii).  Because there is no clinical evidence of 
record showing a manifestation of chloracne to any degree 
within a year after the veteran's Vietnam service ended, he 
is not entitled to service connection for chloracne based on 
herbicide exposure on a presumptive basis.  Id.

Nevertheless, service connection may still be granted based 
upon evidence demonstrating that the veteran's skin disorders 
were incurred or aggravated in service.  Boyer v. West, 210 
F.3d 1351 (Fed. Cir. 2000); see also 38 C.F.R. § 3.307(b).  
The veteran's service treatment records reflect that in 
October 1968 the veteran was treated for "rash" on 
buttocks, that had been present for two weeks.  Upon 
separation, his clinical evaluation was negative for any skin 
abnormalities.  The veteran's service treatment records are 
otherwise negative for any complaints, diagnoses, or 
treatment for a skin disorder, including chloracne.  

Post service, the veteran states that he continued to 
experience rashes and skin problems.  He described them as 
affecting his lower arms, lower legs, feet, and in the middle 
of his back.  At times the rash would show crackling with no 
bleeding but with possible blisters; however, at other times 
the rash would be flaking and scaling.  The veteran reported 
seeking treatment with different physicians, though he 
received no specific diagnosis.  Various skin creams provided 
only temporary relief.  He also reported the rash would 
appear, last for several months, and then resolve for four or 
five months.  In this regard however, the record is void of 
any complaints of or treatment for any skin disorder until 
December 1984, approximately 15 years after the veteran's 
separation from service.

In December 1984, the veteran underwent an Agent Orange 
Registry screening.  He explained that he had seen news 
reports about Agent Orange and at that point wondered whether 
there was a connection between the chemicals and his chronic 
skin rashes.  See Veteran's Substantive Appeal, October 2004.  
The records indicate his condition was described as a macular 
rash with evidence of scratching, a rash a local 
dermatologist had been unable to diagnose.  A notation 
indicated the symptoms were present for a year and a half, 
and attributes the veteran's disorder to service or any in-
service Agent Orange exposure.  Unfortunately, the records 
indicated the veteran did not present himself for the 
scheduled appointment.  

The veteran sought VA treatment in September 2003.  Though he 
described his history, no rash was observed.  In the 
physician's notes for April 2004, a rash on both legs, both 
arms, and buttocks was observed.  The veteran stated they had 
begun four months before that visit.  In a physician's note 
for April 2005 mild erythema with excoriation on both lower 
legs was observed.  

The veteran submitted statements from a private 
dermatologist, Dr. A., who treated the veteran in April 2004 
and June 2005.  The April 2004 statement included the 
observation that the veteran was having a flare-up that day.  
The dermatologist diagnosed the flare-up as irritant 
dermatitis and folliculitis eruption that was compatible with 
a diagnosis of chloracne.  In June 2005, the veteran was 
again seen by this doctor who observed the veteran had 
scaling and erythema, and folliculitis of the anterior lower 
legs, small of posterior chest, forearms, hands and legs.  
The veteran stated his legs and his hands were the main areas 
of involvement.  The doctor opined the veteran's over all 
continuous dermatitis was typical of dermatitis from Agent 
Orange exposure.  

In February 2004, the veteran was afforded a VA examination.  
The examiner noted the claims file was reviewed.  The 
examiner observed a rash on the right lower leg, proximal, 
anterior-lateral and slightly medial, that was a combination 
of maculopapular lesions with some small scabs and what 
appeared to be excoriations.  The underlying area was red, 
wide, with quite a lot of dryness.  The examiner also noted 
some flaking and scaling, tiny scabs, and punctuate lesions.  
This covered an area approximately 30 cm long and 15 cm wide.  
On other parts of the veteran's body were more typical 
acneform lesions, especially over the posterior aspect of the 
right thigh, the anterior chest, the low back, the cheeks and 
chin.  All of those areas had small lesions that could be 
described as maculopapular with some scabbing and dryness 
with flaking and scaling.  There also appeared to be scar 
tissue in these areas.  Otherwise, the skin seemed to be of 
good color.  The examiner opined "SC Chloracne is 
probable."  The examiner also added there was evidence of 
excoriation in the right lower leg.  No opinion was offered 
that clearly addressed etiology of the chloracne.

The veteran was afforded another VA examination in March 
2007.  Again, the claims file was reviewed.  The examiner 
noted the veteran's statements describing his condition as 
itching most of the time, but with blisters with discharge 
intermittently.  The examiner observed at this examination 
what he called "basically normal skin."  The examiner 
reported no scales, or ulcerative, cyanotic, hyper or 
hypopigmented skin.  The examiner did note scratch marks over 
the lower half of both legs, mostly in the area of where 
socks would be.  The skin was mildly dry around both ankles 
and lower half of the legs.  The examiner found no 
significant systemic diseases, nor did the examiner find any 
clinical evidence of any skin disease caused by exposure to 
Agent Orange.  The examiner made the diagnosis of mild dry 
skin.

The veteran submitted in May 2007 undated photographs of skin 
lesions and redness on arms and legs.  He also submitted an 
undated statement from his wife.  Her letter noted she knew 
the veteran before he went into the service and started 
dating him shortly after his discharge from service.  They 
married in June of 1971 and are still married.  She never 
knew him to have skin problems prior to his service, but 
afterwards she heard him complain about a severe skin rash 
and itching.  She believed the issue would resolve itself, 
but she stated it never did.

The crux of this case rests upon the question of whether 
there is competent and credible evidence of a causal 
relationship between the veteran's skin disability and his 
in-service herbicide exposure.  In this regard, the Board 
finds that there is not.   

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings, and the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  Sklar v. Brown, 5 Vet. 
App. 140 (1993). 

Here, the Board finds that the March 2007 VA examiner's 
opinion is highly probative.  There the examiner observed no 
symptom of the rash of which the veteran complained and that 
which the veteran stated would flare-up and recede.  The 
examiner found mild, dry skin.  In this regard,  the Board 
considers it significant that the examiner did provide a 
detailed explanation for his opinion, and he noted that it 
was based on the a careful review of the pertinent medical 
evidence, including the veteran's complete claims folder, and 
a detailed physical examination.  Prejean v. West, 13 Vet. 
App. 444 (2000) (factors for assessing the probative value of 
a medical opinion include the physician's access to the 
claims folder and the veteran's history).  The VA examiner's 
opinion is also consistent with other objective evidence of 
record.  The service treatment reports show one acute and 
transitory episode of a skin rash and note that separation 
from service examination was normal.  It is not until 15 
years after service that the veteran's skin disorder is 
noted, and even at that time, the Agent Orange registry 
report notes that the skin rash had been present for a year 
and a half.  No reference to service was made.  

Further, with regard to the private physician's statements, 
describing the two consultations (2004 & 2005) with the 
veteran, diagnosed the skin disorder as irritated dermatitis 
and folliculitis eruption, the private physician stated was 
"compatible with" chloracne, but offered no explanation for 
the prolonged period without treatment since service.  The 
statements from his private physician, who treated him twice, 
were clearly based on history provided by the veteran alone, 
and not based upon a review of the claims file.  A bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406 (1995).

The Board observes there is no medical evidence, private or 
VA, of any skin disorder until December 1984, nearly 15 years 
after the veteran's discharge.  While he described rash 
symptoms to VA personnel, the records indicate the veteran 
did not return for his scheduled examination, so no further 
action was taken.  The record of evidence is silent until 
September of 2003, when the veteran presented himself to 
establish care at another VA facility.  By this point, over 
thirty years had passed without documentation of medical 
treatment.  Even at this initial visit, no rash was observed; 
therefore no diagnosis could be made.

Again, a significant lapse in time between service and post-
service medical treatment may be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board notes that the veteran is competent to describe his 
duties as a door gunner in an assault helicopter in combat in 
Vietnam, and he is competent to report symptoms of rashes on 
his skin and their timing.  A lay person is competent to 
testify only as to observable symptoms.  See Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995).  The veteran's own 
implied assertions that his skin rash is related to exposure 
to herbicides in service are acknowledged, however they are 
afforded no probative weight in the absence of evidence that 
the veteran has the expertise to render opinions about 
medical matters.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  The evidence does not establish that the 
veteran has the expertise to render a medical opinion, and he 
has not submitted any medical evidence to support his 
contentions.  

Therefore, in this case, the preponderance of the evidence of 
record is against the veteran's claim for service connection 
for chloracne and the benefit-of-the-doubt rule is not 
applicable.  The appeal is denied.


Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in December 2003, before the 
initial original adjudication of the claim.  The letter 
notified the veteran of what information and evidence must be 
submitted to substantiate claims for service connection, as 
well as what information and evidence must be provided by the 
veteran and what information and evidence would be obtained 
by VA.  He was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claim to the RO.  The 
content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A February 2007 letter provided the 
veteran with notice of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection and his claim was readjudicated in the April 2007 
and July 2007 Supplemental Statement of the Case.  Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).   In any event, 
because service connection for chloracne is denied, any 
questions regarding a disability rating and effective date 
are now moot.

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  There is 
no identified relevant evidence that has not been accounted 
for.  The veteran was afforded a VA examination in February 
2004 and March 2007 to determine the nature and etiology of 
the skin disorder. 

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 


ORDER

Entitlement to service connection for chloracne, to include 
as due to exposure to herbicides, is denied. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


